Title: From George Washington to Thomas Chittenden, 9 December 1782
From: Washington, George
To: Chittenden, Thomas


                        
                            Sir
                            Head Quarters Newburgh Decr 9 1782
                        
                        I have the honor to enclose to you, an Extract of the Deposition of Christopher Osgood of Brattleborough &c. taken
                            before the Honble Chief Justice Mumford, on the 13th of Novr last; also a the Copy of a Resolution of Congress of the 27th
                            of November 1782; in obedience to which, I have caused the Persons therein named to be apprehended. I am, Sir, with Your
                            Most Obedt & Hble Servt.

                    